            Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 1 of 40




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


RAYTHEON TECHNOLOGIES
CORPORATION PENSION
ADMINISTRATION AND INVESTMENT                                Case No. 21 Civ. 3116
COMMITTEE,

               Plaintiff,                                    COMPLAINT

       v.
                                                             DEMAND FOR JURY TRIAL
ALLIANZ GLOBAL INVESTORS U.S. LLC

               Defendant.



       Plaintiff, the Raytheon Technologies Corporation Pension Administration and Investment

Committee, as a fiduciary for the Raytheon Technologies Corporation Master Retirement Trust

and successor to certain prior fiduciaries for the Raytheon Master Pension Trust (collectively, the

“Plan Fiduciary”), brings this Complaint against Defendant Allianz Global Investors U.S. LLC

(“Allianz”) to recover the hundreds of millions of dollars in losses that the Raytheon

Technologies Corporation Master Retirement Trust, as successor in interest to the Raytheon

Master Pension Trust (collectively, the “Trust”), suffered as a result of Allianz’s mismanagement

of the AllianzGI Structured Alpha U.S. Equity 500 LLC.

                                 NATURE OF THE CLAIMS

       1.      The Trust holds the assets of tax qualified defined benefit pension plans

sponsored by Raytheon Technologies Corporation or its affiliates (the “Plans”) to provide

retirement income to participants and their beneficiaries.
              Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 2 of 40




        2.       Acting through its trustee, the Bank of New York Mellon, and on the authority of

the Plan Fiduciary, the Trust invested a portion of the Plans’ assets in AllianzGI Structured

Alpha U.S. Equity 500 LLC (the “Fund”). Allianz was the Fund’s managing member.

        3.       Allianz courted retirement plans to invest in the Fund, promising them that

structural risk protections were the cornerstone of the Structured Alpha strategy. While the Fund

was designed to generate returns through an options trading strategy, Allianz promised that

hedges would be in place “at all times” to cap the downside risk of that strategy. Allianz told

investors that these hedges would limit investment losses to a “defined maximum loss,” afford

“reinsurance” against a market crash, and eliminate the risk of a margin call. Allianz also

promised that it would “never” forecast the direction of the market or market volatility, that

Structured Alpha’s investment strategy was “non-directional,” and that it would “perform

whether equity markets are up or down, smooth or volatile.”

        4.       These claimed risk protections were critical to the decision by the Plan Fiduciary

to invest the Plans’ assets in Allianz’s Structured Alpha investment strategy, and the Fund in

particular.

        5.       Yet when equity markets declined, volatility spiked, and the Fund’s option

positions were exposed to a heightened risk of loss in February and March 2020, Allianz’s

promised protections were absent. Unbeknownst to the Plan Fiduciary or anyone at Raytheon,

and in violation of Allianz’s stated investment strategy and the fiduciary duties it owed under the

Employee Retirement Income Security Act of 1974 (“ERISA”), Allianz had abandoned the

hedging strategy that was the supposed cornerstone of Structured Alpha, leaving the portfolio

almost entirely unhedged against a spike in market volatility. To make matters worse, Allianz




                                                  2
            Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 3 of 40




had placed a directional bet that volatility would remain relatively low, the equivalent of a

ticking time bomb if its forecast (one it had promised “never” to make) proved false.

       6.      As Allianz has since admitted, it constructed the Fund’s portfolio to offer no

downside protection against the market decline and volatility spike that occurred in February and

March 2020. Contrary to its promise to investors that it would always purchase hedges as

“reinsurance” for the options it sold, Allianz had purchased no hedges for an entire segment of

the portfolio. Meanwhile, the so-called hedges that Allianz did purchase were not the hedges

Allianz said it would buy. Whereas Allianz had told the Plan Fiduciary that it would buy hedges

at a strike price 10% to 25% below the market price, the hedges it actually held at the end of

February 2020 were as much as 60% below the market price. Given these and other departures

from the Fund’s purported Structured Alpha investment strategy, Allianz had constructed the

Fund’s portfolio not to pursue “risk-managed returns” as it had promised but instead to earn

marginal returns selling insurance against market volatility while maintaining no meaningful

protection against the downside associated with the large tail risk of a market collapse—a

strategy that has been aptly described as picking up pennies in front of a steamroller.

       7.      In further derogation of its duties and scrambling to address the fallout from its

imprudent management, Allianz added yet more risk to the portfolio in February and March

2020. Whereas Allianz said it would purchase and maintain hedges that would automatically

cap the “maximum loss” the Plans could sustain in a market downturn, Allianz sold the hedges

that could have protected their investment and then added more risk-bearing positions in an

apparent bet that the market would recover. These new risk-bearing positions were also built

without an appropriate hedge in place, exposing the Fund to further, catastrophic losses and

ultimately the threat of a margin call that Allianz had said could never happen.




                                                 3
            Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 4 of 40




       8.      Allianz’s reckless actions, both in constructing the Fund’s portfolio to bear

excess, undisclosed risk and in restructuring the portfolio to chase returns rather than preserve

investor capital, reveal that Allianz placed its own interests in generating performance fees ahead

of its duty to safeguard the Plans’ assets against undue risk. Allianz did not charge investors an

asset-based investment management fee, but rather a 30% performance fee on investment returns

exceeding a certain minimum investment return benchmark. Because of the Fund’s asset size,

the marginal investment returns that Allianz sought by abandoning structural risk protections

represented a potentially significant increase in Allianz’s performance fee compensation. This

was especially true in February and March of 2020, when the Fund had suffered extraordinary

losses and Allianz knew that it needed to generate enormous returns just to return to the high-

water mark at which it could hope to earn any fees.

       9.      The resulting losses to the Trust are staggering. As of January 31, 2020, the Trust

had approximately $375 million of the Plans’ assets invested in the Fund. By the end of March,

the Trust had lost about 75% of that investment—about $280 million. These losses far exceed

what the Trust would have lost had Allianz managed the Fund prudently or had the Plans’ assets

been invested in an S&P 500 index fund or in a comparable but prudently managed investment

strategy. As a result of Allianz’s breaches, a substantial portion of the Plans’ assets meant to

provide retirement security to the Plans’ participants and their beneficiaries was wiped out.

       10.     Allianz breached its obligations as an ERISA fiduciary and the duties it otherwise

owed to the Trust. Those breaches caused the Trust to suffer devastating losses.

                                JURISDICTION AND VENUE

       11.     This Court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1332, 1367

and under ERISA § 502(e)(1) (29 U.S.C. § 1132(e)(1)).



                                                 4
              Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 5 of 40




        12.      Venue in this judicial district is proper under ERISA § 502(e)(2) (29 U.S.C.

§ 1132(e)(2)) and 28 U.S.C. § 1391(b). Allianz has also consented to venue in this judicial

district.

                               PARTIES AND OTHER ENTITIES

        13.      Plaintiff, Raytheon Technologies Corporation Pension Administration and

Investment Committee, is a fiduciary for the Raytheon Technologies Corporation Master

Retirement Trust, successor in interest to the Raytheon Master Pension Trust. On April 3, 2020,

United Technologies Corporation acquired Raytheon Company by merger and United

Technologies Corporation changed its name to Raytheon Technologies Corporation (“Raytheon

Technologies”).

        14.      On December 1, 2020, Raytheon Master Pension Trust, a master trust that held

the assets of employee pension benefit plans sponsored by Raytheon Company or its affiliates,

merged into Raytheon Technologies Corporation Master Retirement Trust, a master trust holding

the assets of employee pension benefit plans sponsored by Raytheon Technologies or its

affiliates.

        15.      Raytheon Technologies has a principal place of business in Waltham,

Massachusetts. The Plans are employee pension benefit plans under ERISA § 3(2)(A) (29

U.S.C. § 1002(2)(A)). Raytheon Technologies appointed the Plan Fiduciary to oversee the

investment of Plan assets and monitor the Plans’ financial stability. The Plan Fiduciary is the

named fiduciary of the Plans under ERISA § 402(a)(2) (29 U.S.C. § 1102(a)(2)). The Plans’

assets were held, at all relevant times, in the Trust.

        16.      Defendant Allianz Global Investors U.S. LLC is a Delaware limited liability

company and registered investment adviser under the Investment Advisers Act of 1940 with its



                                                   5
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 6 of 40




principal place of business in New York, New York. In 2019, Allianz became a fiduciary

investment manager within the meaning of ERISA § 3(21)(A)(i), (38) (29 U.S.C.

§ 1002(21)(A)(i), (38)) for the Trust’s investment in the Fund. As of December 31, 2019,

Allianz managed more than $140 billion in client assets. Allianz is part of “Allianz Global

Investors,” the marketing name for a global asset management business operating through

affiliated entities around the world. Allianz’s ultimate corporate parent is Allianz SE, which is

headquartered in Germany.

       17.     Allianz Global Investors U.S. Holdings LLC is Allianz’s sole member. It is also a

Delaware limited liability company with its principal place of business in New York.

       18.     PFP Holdings, Inc. is the sole member of Allianz Global Investors U.S. Holdings

LLC. It is a Delaware corporation with its principal place of business in California. It is owned

indirectly by Allianz SE.

                                 FACTUAL ALLEGATIONS

                        Allianz Markets the Structured Alpha Strategy

       19.     Allianz told the Plan Fiduciary that Structured Alpha was an “enhanced large cap

equity strategy” that “pursues outperformance via the options market.”

       20.     The Structured Alpha strategy consists of alpha and beta components. The beta

component is intended to provide broad market exposure to a particular asset class through

investments in financial products (like an exchange-traded fund) that replicate the performance

of a market index. The alpha component is an options trading strategy that Allianz claimed

would seek excess returns, beyond the passive returns earned on the underlying beta investment,

while nonetheless maintaining structural risk protections that would ensure a “risk-managed

potential return.” The options Allianz claimed to be trading were “simple, liquid, [and]




                                                 6
           Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 7 of 40




transparent.” The alpha component, according to Allianz, “should exhibit low or no correlation”

to the beta exposure.

        21.     Allianz implemented the Structured Alpha strategy in numerous funds and

products that it offered to investors. The options strategy was largely the same, however,

regardless of the fund or its underlying beta component.

        22.     Allianz touted the strategy as “non-directional,” meaning it was not predicated on

correctly taking a view on the direction of equities, interest rates, or other fundamental factors.

As a result, Allianz represented that the options strategy would “never make a forecast on the

direction of equities or volatility.”

        23.     As for the structural risk protections supposedly inherent in the strategy, Allianz

claimed that Structured Alpha would combine both “long and short volatility” positions “at the

same time, at all times.” While the strategy would generate returns by selling options (i.e., short

volatility), Allianz said it would simultaneously buy options “to protect the portfolio in the event

of a market crash” (i.e., long volatility).

        24.     The building blocks of Allianz’s strategy were supposed to be three types of

positions: (1) range-bound spreads; (2) directional spreads; and (3) hedging positions.

        25.     The range-bound spreads, Allianz represented, are “short volatility” positions that

are “designed to generate returns in normal up, down or flat markets.” Allianz explained that,

based on its proprietary analysis, Structured Alpha employs short put and call options to create

“profit zones that have a high probability of success upon expiration of the options.” The profit

zones aim to catch the underlying equity index inside their upper and lower bands at expiration.

If the equity index finishes inside the profit zone at expiration, the strategy will profit, according




                                                  7
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 8 of 40




to Allianz. Allianz claimed these range-bound spreads generated roughly two-thirds of the

options strategy’s return.

       26.     The directional spreads, Allianz represented, are combination “long-short

volatility” positions “designed to generate returns when equity indexes rise or fall more than

normal over a multi-week period.” These spreads are built by buying and selling options to both

the upside and downside in order to create “profit zones” several percentage points away from

current equity index levels. According to Allianz, these spreads are set up to “benefit from a

large index move to the upside and/or downside” and to “act as portfolio diversifiers.” Allianz

claimed they accounted for roughly one-third of the options strategy’s return.

       27.     Allianz depicted the range-bound spreads and directional spreads as follows, with

the so-called “profit zones” in blue compared to the “loss zones” in gray:




                                                8
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 9 of 40




       28.     Allianz represented that the hedging positions would be the third component of

Structured Alpha and a cornerstone of the strategy. These are “long volatility” positions that

Allianz told the Plan Fiduciary are “designed to protect the portfolio in the event of a market

crash.” Allianz claimed it would purchase hedges out of the money that were “laddered for

various market outcomes to the downside” and “in a greater quantity than” the puts it sold.

Allianz emphasized that the hedges would be in place “at all times.”

       29.     Allianz depicted the long-put hedging positions as follows, illustrating (as Allianz

commonly represented) that it would purchase the hedging positions “-10% to -25%” out of the

market:




       30.     Allianz also told investors that the hedges would eliminate the risk of a margin

call. In an April 2017 pamphlet, for example, Allianz proclaimed that “under no scenario can




                                                 9
             Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 10 of 40




an equity-market decline cause our portfolio to experience a margin call.” 1 Structured Alpha’s

supposed immunity to margin calls was, according to Allianz, “a crucial differentiator from

many option strategies.”

         31.     Allianz regularly analogized Structured Alpha’s three-pronged, long-short

investment design to selling “insurance” against market volatility (referring to the range-bound

and directional components of the strategy) and buying “reinsurance” to protect from downside

risk in the event such volatility was experienced (referring to the hedging component of the

strategy).

         32.     Allianz told investors to think of put options as “insurance policies for equity

investors.” And it explained that “sometimes it is advantageous to be the owner of the insurance

policy, while other times it is advantageous to be the insurance company selling the policy.”

“We aim to be both,” Allianz told investors.

         33.     Greg Tournant, Allianz’s chief investment officer for U.S. structured products and

the architect of Structured Alpha, consistently used the insurance/reinsurance analogy to describe

the strategy he developed. In a May 2016 interview, Tournant said that Allianz is “acting like an

insurance company” when it “collect[s] premium” by selling options. Although Allianz may

have to “pay very much like an insurance company” if a “catastrophic event” occurs, Tournant

reassured the audience that Structured Alpha’s hedging positions would act as “reinsurance” to

“protect the portfolio.” And Tournant emphasized that he and his team at Allianz considered

themselves “risk managers first and return managers second.”

         34.     Allianz also promoted the close relationship with its ultimate corporate parent,

Allianz SE, in marketing Structured Alpha to the Trust and the Plan Fiduciary. Allianz claimed,



1
    All emphases are added unless otherwise noted.


                                                  10
         Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 11 of 40




consistent with the unified risk management framework that Allianz SE touts in its annual

reports, that risk was “continuously managed and monitored” at the “firm level,” and that its

risk-management strategy adhered to Allianz SE’s standards. Allianz told the Plan Fiduciary that

it was assisted in these risk management efforts by IDS GmbH, a wholly owned subsidiary of

Allianz SE, that supposedly provided Allianz ongoing risk analysis reports. Allianz’s direct

parent, Allianz Global Investors U.S. Holdings LLC, purportedly oversaw Allianz’s day-to-day

portfolio management and investment operations, including risk management.

                         Raytheon Trust Invests in Structured Alpha

       35.     The Trust made its initial investment in AllianzGI Structured Alpha U.S. Equity

500 LLC (the “Fund”) on August 28, 2019. The initial investment in the Fund was $330 million.

       36.     The Fund was organized as a limited liability company of which Allianz was the

managing member. The Trust’s investment of the Plans’ assets in the Fund was subject to a

collection of agreements that memorialized various duties Allianz had promised to undertake.

These agreements include the AllianzGI Structured Alpha U.S. Equity 500 LLC Private

Placement Memorandum (the “PPM”), the AllianzGI Structured Alpha U.S. Equity 500 LLC

Limited Liability Company Agreement (the “LLC Agreement”), the AllianzGI Structured Alpha

U.S. Equity 500 LLC Subscription Agreement (the “Subscription Agreement”) and a Side Letter

Agreement, dated September 1, 2019, between Allianz as Investment Manager and the Plan

Fiduciary.

       37.     Under the LLC Agreement, for example, Allianz undertook the duties of a

fiduciary under ERISA—the highest duties known to the law. “In the event that any assets of the

[Fund] are subject to fiduciary rules of [ERISA],” Allianz “in its capacity as investment manager

of the [Fund], acknowledges that it will be a fiduciary with respect to such assets.” Because the




                                                11
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 12 of 40




Plans’ assets held in the Trust and invested in the Fund were subject to ERISA’s fiduciary rules

at all relevant times, Allianz was “a fiduciary with respect to such assets” at all relevant times.

       38.     “Additionally,” the LLC Agreement continues, “to the extent that the underlying

assets of the [Fund] constitute ‘plan assets’ within the meaning of ERISA and the regulations

thereunder,” Allianz “in its capacity as ‘investment manager’ of the [Fund], shall at all times

discharge its duties consistent with the standard of care imposed on fiduciaries under ERISA.”

During any such time that the Fund is “regarded as ‘plan assets’ for purposes of ERISA,” Allianz

agreed further in the PPM that it “will be a ‘fiduciary’ (as defined by ERISA) with respect to any

investing ERISA plan and will be subject to the obligations and liabilities imposed on fiduciaries

by ERISA.” Those obligations, the PPM continues, include “certain restrictions on self-dealing

and conflicts of interest” and require Allianz “to avoid causing the Fund to engage in

transactions with parties in interest of investing ERISA plans.”

       39.     Even if “the underlying assets of the [Fund] do not constitute Plan Assets,”

Allianz promised in the LLC Agreement to “use its reasonable best efforts to discharge its duties

consistent with the standard of care imposed on fiduciaries under [ERISA].” “Under that

standard,” Allianz agreed in the PPM, it “will be required to exercise the care, skill, prudence,

and diligence under the circumstances then prevailing that a prudent man acting in a like

capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims.”

       40.     Furthermore, Allianz accepted appointment as a fiduciary “investment manager of

the [Fund]” in the LLC Agreement. Allianz’s responsibilities as investment manager included

“advising regarding the purchase and sale of investments,” “arranging financing for the

acquisition of investments and other assets,” “conducting, or supervising third parties who




                                                 12
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 13 of 40




conduct, investigations of investments,” and “managing the [Fund’s] assets.” And so long as

Allianz “is an ‘investment manager’” within the meaning of ERISA, Allianz acknowledged in

the PPM that “the trustees and other fiduciaries of an investing ERISA plan . . . generally will be

relieved of their obligations with respect to the investment and management of plan assets under

[Allianz’s] management and control.”

       41.     The LLC Agreement also provides that Allianz may be liable to the Trust for

losses sustained by the Fund or its investors “arising from” Allianz’s “bad faith, willful

misconduct or negligence.”

       42.     Furthermore, in the Side Letter Agreement, Allianz stated that “[i]f the Fund’s

assets are or are permitted to become ‘plan assets’ under [ERISA,]” Allianz “shall comply with

the duties and responsibilities imposed upon a fiduciary under ERISA with respect to the assets

of each plan that are invested in the Fund.”

     Allianz Promises a Hedging Strategy to Manage Risk in a Low-VIX Environment

       43.     When Allianz presented Structured Alpha to the Plan Fiduciary, Allianz sought to

assure the Plan Fiduciary that the Fund was poised to deliver returns (and mitigate losses) in the

event of a market downturn. To that end, Allianz promised that it had implemented a “Low

VIX” hedging configuration, which Allianz claimed would better protect the options portfolio in

the event of a steep decline in equity markets.

       44.     The gist of this configuration was that Allianz would purchase fewer hedges but

buy them closer to the money when building positions in a low-VIX environment. By doing so,

Allianz claimed it would create “sealed” range-bound spreads with a defined maximum loss.

Thus, rather than restructuring as Allianz had at times done when markets fell in the past, Allianz

would now leave its positions alone—they would require “no intervention.”




                                                  13
         Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 14 of 40




       45.     Allianz provided the Plan Fiduciary with a diagram of the “tactical placement” of

the strategy’s hedging positions that would create a defined “Max Loss” for the portfolio when

those positions were built in a “Low VIX” environment:




       46.     The “sealed” spreads, Allianz claimed, would “[i]mprove[] the portfolio’s ability

to navigate difficult V-shaped equity and volatility moves” and better equip the portfolio to

handle sharp moves that begin in low-volatility environments.

       47.     In a quarterly update Allianz provided to investors on Structured Alpha at the end

of September 2019, Allianz hailed the low-VIX hedging strategy’s early successes: “The S&P

500’s correction in early August provided a second successful test case for the new hedging

configuration that we began implementing this year.” These results demonstrated, according to




                                                14
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 15 of 40




Allianz, “our improved ability to navigate sharp market declines that are preceded by low-

volatility environments.”

       48.     Allianz made additional representations to the Plan Fiduciary about Structured

Alpha. For example, Allianz summarized the strategy as pursuing “risk-managed” returns.

“Risk is continuously managed and monitored,” Allianz claimed, “at both the portfolio level by

the investment team and the firm level.” And Allianz repeated aspects of its investment

philosophy that it claimed to follow, including the mantras “Never make a forecast on the

direction of equities or volatility” and “Prepare for the unexpected; pre-develop plans in

anticipation of scenarios in which the portfolio could be at risk for losses”:




Allianz thus represented that Structured Alpha was “[d]esigned to outperform irrespective of the

market environment.”


                                                 15
           Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 16 of 40




       49.     Based on Allianz’s representations, the Plan Fiduciary reasonably understood that

Allianz was not selling “naked” options, i.e., options without any corresponding hedge in place.

Rather, Allianz indicated that for every option it sold, Allianz bought a corresponding hedge as

“reinsurance” to limit the risk of loss in case of market turbulence. Allianz gave the Plan

Fiduciary the impression that the hedging positions placed to protect against downside losses

would be appropriately matched to the risk-bearing positions (i.e., they would “reinsure” the

same risk) and that Allianz would never sell any “naked” options.

                  Allianz Abandons the Risk-Managed Investment Strategy
                                    It Had Represented

       50.     Allianz often touted its supposed fidelity to Structured Alpha’s stated investment

strategy. Yet by 2019, shortly after and perhaps even before the Plans’ assets were invested,

Allianz had abandoned the investment strategy it professed to follow. Rather than maintaining

the risk profile it had promised, Allianz was taking imprudent actions that added excess and

undisclosed risk to the Fund’s portfolio—in effect, leaving the portfolio unhedged in certain

market scenarios and placing a directional bet against market volatility—with the hopes of

chasing additional return, all unbeknownst to the Plan Fiduciary.

       51.     Juicing the strategy’s returns would increase Allianz’s fees. Allianz did not

charge an asset-based management fee to operate Structured Alpha. Rather, Allianz received

30% of any gains relative to the Fund’s benchmark index. If Allianz underperformed, it received

nothing.

       52.     One example of Allianz’s imprudence was its decision to purchase hedging puts

further out of the money than Allianz had represented to the Plan Fiduciary. Allianz claimed

time and again that its long puts would be struck “-10% to -25%” below the market. When

Allianz diagramed the hedging component, it depicted a hedge at the bottom end of that range—



                                                16
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 17 of 40




25% below the market—even in the “normal configuration” where (unlike in the “low VIX

configuration”) the long puts were expected to be further out of the money.

       53.     In fact, Allianz was purchasing hedging puts that were significantly further out of

the money than Allianz had represented they would be. Those puts were cheaper and therefore

less of a drag on the fee-generating returns Allianz could hope to produce. By purchasing cheap

puts that were far out of the money, Allianz could inflate profits from its range-bound and

directional spreads, thereby increasing Allianz’s fees, and still claim that it was buying hedges

(though those hedges had the potential to be virtually worthless in certain market scenarios when

they would be most needed). But the gulf between Allianz’s offensive, return-generating

positions and its defensive ones left the portfolio effectively unhedged and exposed the Trust to

potential catastrophic losses (that Allianz would, of course, not share with the Trust) far beyond

those Allianz had presented as possible.

       54.     Another example of Allianz’s imprudence was its decision to buy hedging puts

that expired sooner than the risk-bearing options it sold. Allianz had represented that the long

puts would be of the same or similar duration as the short puts.

       55.     The puts Allianz purchased as supposed “reinsurance” expired far earlier than

many of the puts it was selling, meaning there was, as Allianz has admitted, a “duration

mismatch” between the options Allianz was short and those it was long. Allianz bought these

shorter-dated puts because, again, they were cheaper. By purchasing less expensive, shorter-

dated puts and selling more expensive, longer-dated puts, Allianz essentially bought less

“reinsurance” than it had promised. Doing so allowed Allianz to increase the returns from its

range-bound and directional spreads, thereby increasing Allianz’s fees.




                                                17
             Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 18 of 40




        56.      Again, Allianz departed from the strategy it had represented to the Plan Fiduciary

and, in doing so, Allianz layered excess and undisclosed risk on the Fund’s portfolio. Allianz

was apparently betting that it would be able to effectively replace the hedges as they expired,

even in a declining market. That bet left the portfolio exposed to the risk that in a rapidly

deteriorating market Allianz would be unable to backfill the hedges it should have had in place

all along.

        57.      Perhaps the most glaring example of Allianz’s imprudence, however, was its

decision not to acquire any hedges for the return-generating options it sold on volatility indexes.

In addition to buying and selling options on an equity index like the S&P 500, Allianz disclosed

that as part of the Structured Alpha strategy it would buy and sell options on volatility indexes

such as the VIX or the iPath Series B S&P 500 VIX Short-Term Futures ETN (“VXX”).

Because these options would be part of the return-generating portions of the strategy (and

introduce risk as a result), they would also need to be appropriately hedged. In the same way

that Allianz bought long puts on the S&P 500 to hedge against a decline in the equity markets, it

would need long positions on the VIX to hedge properly against a spike in volatility.

        58.      Allianz, however, was taking on the risk of selling VIX options without buying

any corresponding hedge. To borrow from Allianz’s analogy, it was selling insurance against

market volatility without any reinsurance against the risk that entailed. Far from “never” making

a forecast on the direction of volatility—a supposed pillar of the Structured Alpha investment

philosophy, according to Allianz—Allianz was gambling that the VIX would remain relatively

low so its unhedged short positions would not be exposed to catastrophic losses.

        59.      Allianz was making that bet despite knowing that the VIX was becoming

increasingly sensitive to market movements. In a December 2019 quarterly update to investors




                                                 18
         Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 19 of 40




in Structured Alpha, Allianz claimed that the recent “sensitivity of the VIX” was “advantageous”

for Structured Alpha. A “typical response,” Allianz explained, “is for the VIX to rise 10 to 20

times more than the S&P 500 declines.” But in early December 2019, Allianz observed a VIX

increase “100 times larger than the index move.” Even though Allianz had identified that the

VIX was becoming prone in late 2019 and early 2020 to sudden, larger-than-expected increases,

Allianz continued to short volatility options—betting that the VIX would remain relatively

low—without any corresponding long positions to hedge against a spike in the VIX.

       60.     In all cases—whether purchasing puts too far out of the money or purchasing puts

with shorter expiration dates than the puts it sold or shorting the VIX without any corresponding

hedge in place—Allianz’s motivation was self-interest, not the best interest of the Plans’

participants and beneficiaries. And in all cases, Allianz had departed from the prudent strategy it

had represented it would pursue, adding excess and undisclosed risk out of line with the risk

parameters Allianz had pledged to follow.

       61.     The Plan Fiduciary did not know that, going into the market dislocation of

February and March 2020, Allianz had departed from its professed investment strategy and was

instead layering excess risk into the Fund. The strategy was apparently performing as Allianz

said it would, meaning that any losses experienced in a market dislocation could be expected to

be short-term, mark-to-market losses that could be recovered in subsequent months. And Allianz

represented that the Fund’s portfolio was, if anything, better positioned to handle a market

downturn than it had been in the past.

       62.     The most significant modification to the Structured Alpha investment strategy that

Allianz had brought to investors’ attention was one that purportedly enhanced the portfolio’s

ability to navigate a market decline. In its communications to investors, Allianz touted its “new




                                                19
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 20 of 40




hedging configuration,” which Allianz said gave the portfolio an “improved ability to navigate

sharp market declines that are preceded by low-volatility environments” and “made the option

portfolio more resilient.” Although it trumpeted this “refinement[]” to the investment strategy in

investor updates, Allianz did not tell the Plan Fiduciary of its other changes to Structured

Alpha’s investment strategy—namely, that it was making a directional bet that volatility would

remain low, selling naked options, and buying hedges much further below the market than it

should have under its professed investment strategy.

                         Allianz’s Breaches Cause Catastrophic Losses

       63.      Going into the market turmoil of February and March 2020, Allianz did not have

in place appropriate hedging positions to protect the portfolio (as it claimed it would) and then it

sold many of the hedges it did have (as it claimed it would not do). As a result, Allianz caused

the Trust to suffer catastrophic losses in a matter of weeks.

       64.      Throughout January and into late February 2020, the VIX remained relatively low

and the S&P 500 remained relatively stable. The market began to decline and volatility spiked,

however, in the second half of February and March 2020. This led to a precipitous drop in the

Fund’s value.

       65.      On a March 3 conference call with the Plan Fiduciary’s staff, Allianz reported that

the Fund underperformed substantially in February, trailing the S&P 500 by 10%. However,

Allianz stated that it “expect[ed] an underperformance” and assured the Plan Fiduciary that the

Fund would “be in good positions for positive alpha soon.”

       66.      If Allianz had been managing the portfolio in the manner it claimed it would,

Allianz would (among other things) have constructed the hedging positions closer to the market

and left those hedges in place to secure the defined “Max Loss” if the market declined. That was

the “new configuration” strategy—touted to investors as the product of years of research and


                                                 20
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 21 of 40




development—that Allianz had promised to deploy in a low-VIX environment like the one that

existed for the first six weeks of 2020.

       67.     Yet, as Allianz later acknowledged, it had sold the new-configuration hedges—

i.e., the hedges that were supposed to be locked in to contain potential losses. According to

contemporaneous email correspondence, Allianz had struck the puts “7% to 9%” out of the

money. But when the market declined, these “new-configuration puts were shifted,” meaning

Allianz sold them and replaced them with long puts much further out of the money. Allianz

chose not to accept modest losses and aim to recover in a reasonable time period, opting instead

to gamble (with the Trust’s money) that the market would rebound immediately and exposing the

portfolio to further downside risk. “In hindsight,” Allianz admitted, “we should have left those

positions as is.”

       68.     Allianz would not have sold the new-configuration hedges were it acting in the

best interests of the Plans’ participants and beneficiaries. Were it doing so, it would have

accepted modest losses. Instead, motivated by the fact that it would earn no compensation until

those losses were recovered, Allianz removed the hedge that was supposed to protect the Trust’s

investment and gambled (with the Plans’ assets) that markets would soon recover. In doing so,

Allianz not only abandoned Structured Alpha’s supposed hedging strategy but also its purported

tenet not to bet on the direction of the market or volatility.

       69.     As Allianz acknowledged in contemporaneous email correspondence, these active

management decisions also created a “duration mismatch” between the short and long puts that

contributed to the portfolio’s losses. This mismatch, Allianz explained, meant that the long puts

“couldn’t be harvested because they were shorter-dated” and about to expire. The resulting

“theta decay reduced their value,” and the puts “did not pay out.” Another problem was that the




                                                  21
            Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 22 of 40




cost to replace the expiring long puts increased dramatically as the market declined and volatility

spiked. “We are continually rolling into new long puts as they expire,” Allianz wrote, “but there

still is a duration mismatch that causes a continued equity decline / vol increase to hurt the mark

and vice versa.” Had Allianz purchased and maintained the proper downside protection that it

had represented would be in place at all times, it would have had no need to replace expiring

long puts at the critical time when they became prohibitively expensive.

       70.      In addition to what Allianz admitted to in this correspondence, at least two other

imprudent decisions by Allianz inserted excessive risk into the portfolio and contributed to its

collapse.

       71.      First, Allianz had been chasing additional returns by purchasing cheap puts much

further out of the money than Allianz had represented. Many of those long puts, however,

expired worthless in early March.

       72.      Second, though Allianz was selling puts and calls on volatility indexes like the

VIX, Allianz had purchased no long positions on the volatility indexes it was shorting. Allianz

left the portfolio at the mercy of a surge in volatility, which is exactly what happened in February

and March 2020.

       73.      Allianz left these short positions “naked” even though it knew that the VIX had

been displaying increased “sensitivity” to market moves and was therefore prone to sudden,

larger-than-anticipated spikes. The net result was that the Fund’s portfolio, going into the

volatility spikes of February and March 2020, was short volatility in excess of Allianz’s strategy

representations—reflecting Allianz’s gamble that the VIX would remain relatively low. Allianz

made this reckless directional bet despite the supposed pillar of its Structured Alpha investment

strategy that it would “never make a forecast on the direction of equities or volatility.”




                                                 22
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 23 of 40




        74.     The combination of these and other imprudent actions by Allianz caused the Trust

to suffer staggering losses. By the end of March 2020, the Trust had suffered losses of

approximately 75% for the year. Allianz lost more than $280 million of the Trust’s money.

These losses far exceed those incurred by the Fund’s equity benchmark index, the equity markets

more generally, and comparable investment strategies in which the Trust could have invested.

                          Allianz Attempts to Whitewash Its Breaches

        75.     On July 20, 2020, Allianz published on its website the results of an internal

review Allianz claims to have conducted into the “substantial losses” Structured Alpha incurred.

The stated purpose of Allianz’s review, titled “Structured Alpha March 2020 performance,” was

“to better understand how the Portfolio’s investment and risk management processes operated in

the face of the market volatility” experienced at that time.

        76.     Allianz’s account purports to describe certain of its actions in March 2020.

“During the eleven trading days between March 2 and March 16,” Allianz says, “there were at

least four instances” in which it restructured the short puts on the S&P 500 “by both reducing the

strike prices of the put options and by decreasing the number of positions held.” “Similarly, the

portfolio managers replaced short-term short VIX calls with new longer-term short VIX calls at

more distant strike prices. An analogous process occurred for short VXX calls,” according to

Allianz. But “commencing on March 12, 2020, the Portfolio Management team stopped

relayering new short puts on the [S&P 500] and [Nasdaq], and short calls on the VIX and VXX

to further reduce the risks in the portfolio.”

        77.     These details confirm that Allianz was betting on a market rebound by continuing

to relayer short positions during the critical time period when Allianz should have been

mitigating risk, not compounding it. What is new, however, is Allianz’s admission that it was

relayering risk-bearing positions all the way until March 12. Only then did Allianz stop


                                                 23
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 24 of 40




exposing the portfolio to further losses by refraining from selling more insurance against an

additional market decline or volatility event.

       78.     Allianz claims in its July 2020 report that it was “obligat[ed] to investors to

pursue returns” in the first half of March 2020 rather than “convert[] to cash.” But Allianz was

not obligated to layer additional risk into the portfolio so it could bet on a market rebound or

decline in volatility. Allianz could have, for example, converted to cash or cash equivalents (as

it had discretion to do under the PPM), especially to assist in the preservation of capital on a

temporary basis.

       79.     The most jarring aspect of Allianz’s July 2020 report is how different the strategy

Allianz now describes is compared to the one it had represented to the Plan Fiduciary.

       80.     Allianz’s report claims that the risks of investing in Structured Alpha were “fully

disclosed, including the risk of total loss.” That assertion contradicts Allianz’s prior

representations of how it would manage the portfolio to avoid significant losses. It also

contradicts Allianz’s specific representation that the new hedging configuration would lock in a

“Max Loss” for the Fund.

       81.     Allianz’s report also claims that the hedges were designed to offer only “some

protection” in the event of a market crash. The hedges, Allianz now insists, were “not intended

to provide broader protection against all market downturns, particularly downturns that transpire

over longer periods of time.” Rather, they were “deliberately constructed with options that were

both of relatively short expiration and far out of the money” only to “protect against a one-day

market shock.”

       82.     Allianz never disclosed these limitations. To the contrary, Allianz characterized

the hedges as reinsurance that would be in place “at all times” in order to “protect the portfolio in




                                                 24
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 25 of 40




the event of a market crash.” It emphasized to the Plan Fiduciary that its investment strategy was

designed to generate returns even when equity indexes “fall more than normal over a multi-week

period.” Allianz’s after-the-fact description of the hedges as a partial backstop—protecting only

against a “one-day market shock” but nothing else—is inconsistent with its prior representations.

        83.     Allianz’s July 2020 report claims that because the hedges were constructed to

protect only “against a one-day market shock,” Allianz properly “mitigated” portfolio risk

through restructuring.

        84.     Yet Allianz told the Plan Fiduciary that when it was building positions in a low-

VIX environment (like that which existed at the start of 2020), the new-configuration hedges

would not only protect against a market decline but predefine a set maximum loss. According to

Allianz, these new-configuration hedges were supposed to create “sealed” spreads that would

need no restructuring during the life of the position. Allianz’s postmortem omits any mention

of the new-configuration hedges that should have been locked in place to define a “Max Loss.”

        85.     Allianz’s July 2020 report claims further that Allianz’s “Enterprise Risk

Management function” stress tested the portfolio against “single day scenarios” only. But

Allianz represented to the Plan Fiduciary that it designed its risk management program to

account for the portfolio’s “ability to withstand a multi-week extreme statistical path in the

underlying indices or asset classes,” (e.g., an extreme multi-week drop in the S&P 500 or spike

in the VIX), and that as part of its risk management efforts it would “continually model[] and

analyz[e]” the effect on the portfolio of a “multi-week market dislocation.” Allianz specifically

represented, in fact, that it “use[d] proprietary quantitative tools to stress-test positions at both

the individual and portfolio levels” and that it did so “[f]or the multi-week scenario.” If single-

day stress testing was all that Allianz was actually doing, as implied by its July 2020 report, then




                                                   25
           Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 26 of 40




its imprudence speaks for itself: such testing would not permit Allianz to evaluate, let alone

manage, risk in a multi-day or multi-week market decline.

         86.   Contrary to Allianz’s July 2020 report, Allianz had previously assured the Plan

Fiduciary that Allianz’s proprietary scenario and stress testing models enabled it to stress-test the

entire portfolio for any market scenario—including “‘what if’ scenarios which far exceed any

historically observed events.” Allianz claimed that the use of these models was integral to the

successful day-to-day management of Structured Alpha. Again, Allianz’s postmortem is

inconsistent with the risk profile of Structured Alpha that Allianz disclosed to the Plan Fiduciary.

         87.   Allianz also included in its July 2020 report a graph providing a “representative

depiction of a portion of the composition” of one of the Structured Alpha funds as of “February

2020”:




         88.   This graph depicts an investment strategy that is inconsistent with the one Allianz

assured the Plan Fiduciary it would follow to pursue “risk-managed” returns. Allianz never

disclosed this graph—or anything like it—before Structured Alpha’s disastrous results in 2020.


                                                 26
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 27 of 40




If it had, the Plan Fiduciary would not have maintained the Trust’s significant investment in the

Fund.

        89.    Allianz’s July 2020 graph illustrates that Allianz bought downside hedges well

beneath the strike price (i.e., “-10% to -25%” below-the-market level) at which it said it would

buy hedges. While Allianz inexplicably claims this was “deliberate[],” its failure to buy the

hedges it said it would added excess risk to the portfolio, leaving the Fund exposed to the

catastrophic losses that occurred in February and March 2020.

        90.    Allianz’s July 2020 graph also illustrates the absence of any new-configuration

hedges, i.e., the hedges that Allianz said it would buy closer to market levels in order to lock in a

“Max Loss” in the case of a market decline. These are nowhere to be found in Allianz’s graph

(just as all discussion of them is missing from Allianz’s commentary), although Allianz had said

it had deployed this refinement to its investment strategy to make the Fund’s portfolio more

resilient to market declines.

        91.    Allianz’s July 2020 graph also shows that potential returns from the strategy’s

options component (illustrated in blue in the annotated version of Allianz’s graph below) came at

the cost of potentially massive, unhedged losses (illustrated in red below) if the market declined.

The downside exposure depicted in Allianz’s July 2020 chart is contrary to Allianz’s description

of Structured Alpha’s investment strategy to the Plan Fiduciary.




                                                 27
            Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 28 of 40




          92.   Importantly, Allianz’s graph depicts only equity index options on the S&P 500.

In its July 2020 report, Allianz chose not to illustrate the “strategy payoffs” from the short

volatility options it sold on the VIX and VXX in violation of its promise “never” to make a bet

on the direction of volatility. Had it included a graph of that strategy, it would show the potential

for limited, modest payoffs if Allianz bet correctly and unlimited losses if it did not. Allianz has

offered no explanation for why it made that wager with the Trust’s money or how the disastrous

losses it caused them as a result were consistent with the investment strategy Allianz claimed to

pursue.

                COUNT I: BREACH OF FIDUCIARY DUTY – ERISA § 404

          93.   Plaintiff restates and realleges paragraphs 1-92 as though fully set forth herein.

          94.   Plaintiff brings this Count under ERISA §§ 502(a)(2), (a)(3), and 409(a) (29

U.S.C. §§ 1132(a)(2), (a)(3), and 1109(a)). The Plan Fiduciary has the authority to bring this




                                                 28
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 29 of 40




Count under these provisions because it is the named fiduciary under ERISA of the Plans whose

assets are held in the Trust.

       95.       At all relevant times, Allianz was a fiduciary within the meaning of ERISA

§ 3(21)(A)(i) (29 U.S.C. § 1002(21)(A)(i)) because it exercised authority or control with respect

to the management or disposition of the Plans’ assets invested in the Fund. In addition, Allianz

was expressly delegated and expressly accepted ERISA fiduciary duties with respect to the

management of the Plans’ assets invested in the Fund.

       96.       At all relevant times, Allianz was also an investment manager within the meaning

of ERISA § 3(38) (29 U.S.C. § 1002(38)). Allianz was a fiduciary with the power to manage or

dispose of the Plans’ assets invested in the Fund. Allianz was a registered investment adviser

under the Investment Advisers Act of 1940. And Allianz acknowledged in writing that it was a

fiduciary with respect to the Plans whose assets are invested in the Fund. Allianz did so, for

example, in its contracts with the Trust and the Plan Fiduciary, including the Side Letter

Agreement.

       97.       By executing the contracts establishing Allianz as an investment manager within

the meaning of ERISA, the Trust, acting on the authority of the Plan Fiduciary, appointed

Allianz to manage Plan assets under ERISA § 402(c)(3) (29 U.S.C. § 1102(c)(3)). That

appointment entitles the Plans to the benefits and protections of ERISA § 405(d)(1) (29 U.S.C.

§ 1105(d)(1)).

       98.       At all relevant times, the Fund constituted “plan assets” under ERISA § 3(42) (29

U.S.C. § 1002(42)) because 25% or more of the total value of each class of equity interest was

held by benefit plan investors within the meaning of ERISA and its implementing regulations.




                                                 29
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 30 of 40




       99.     At all relevant times, Allianz was managing the Fund holding or containing plan

assets and acting in a fiduciary capacity.

       100.    As a fiduciary, Allianz owed a duty of care under ERISA § 404(a)(1)(B) (29

U.S.C. § 1104(a)(1)(B)). That duty required Allianz to manage the Plans’ assets “with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting

in a like capacity and familiar with such matters would use in the conduct of an enterprise of a

like character and with like aims.”

       101.    As a fiduciary, Allianz owed a duty of loyalty under ERISA § 404(a)(1)(A) (29

U.S.C. § 1104(a)(1)(A)). That duty required Allianz to manage the Plans’ assets “solely in the

interest” of and for the “exclusive purpose of providing benefits” to the participants and

beneficiaries of the Plans whose assets were invested in the Fund. The duty of loyalty also

required Allianz to not mislead the Plan Fiduciary about Structured Alpha or Allianz’s

management of the strategy and to disclose material facts whose omission would create a false

impression about the strategy or Allianz’s management of it.

       102.    As a fiduciary, Allianz owed a duty of diversification under ERISA

§ 404(a)(1)(C) (29 U.S.C. § 1104(a)(1)(C)). That duty required Allianz to ensure the Plans’

assets invested in the Fund were adequately diversified “so as to minimize the risk of large

losses, unless under the circumstances it is clearly prudent not to do so.”

       103.    And as a fiduciary, Allianz owed a duty to follow the Plans’ governing documents

under ERISA § 404(a)(1)(D) (29 U.S.C. § 1104(a)(1)(D)). That duty required Allianz to manage

the Plans’ assets “in accordance with the documents and instruments governing the plan insofar

as such documents and instruments are consistent with” ERISA.




                                                 30
             Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 31 of 40




        104.     The fiduciary duties under ERISA are “the highest known to the law.” Donovan

v. Bierwirth, 680 F.2d 263, 272 n.8 (2d Cir. 1982).

        105.     Allianz breached its fiduciary duties. Allianz’s breaches include, without

limitation, the following:

                 (a)    Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it

failed to put and maintain the appropriate hedges in place to protect the assets during a market

decline. This failure added excess and undisclosed risk and was contrary to Allianz’s

representations that the hedges would be in place “at all times” as “reinsurance” for the Fund’s

portfolio.

                 (b)    Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it

sold the new-configuration hedges and took on new risk-bearing positions starting in late-

February 2020. These discretionary restructurings exposed the Trust’s investment in the Fund to

further downside risk and were contrary to Allianz’s representations, including that it would not

sell the new-configuration hedges that should have been locked in to safeguard the Plans’ assets.

Allianz’s restructurings were motivated by a desire to recoup its fees more quickly and not the

best interests of the Plans’ participants and beneficiaries. Had Allianz been acting in their best

interests, Allianz would have accepted modest losses rather than relayering risk into the portfolio

and gambling (with the Trust’s money) that the markets would soon recover.

                 (c)    Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it




                                                 31
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 32 of 40




represented that it had constructed the portfolio in a way that would ensure a defined “Max Loss”

and then managed the strategy in a way that exposed the Trust to unlimited losses.

               (d)     Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it

either failed to have adequate risk management measures in place or abandoned such measures.

               (e)     Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it

represented that it would manage the Structured Alpha strategy in such a way to eliminate the

risk of margin calls yet implemented a strategy in which that very risk materialized.

               (f)     Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it,

unbeknownst to the Plan Fiduciary, decided to purchase puts that were further out of the money

than the maximum range Allianz had disclosed, thus adding excess and undisclosed risk to the

Fund’s portfolio, in an apparent effort to increase Allianz’s fees.

               (g)     Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when,

unbeknownst to the Plan Fiduciary, Allianz decided to purchase puts that expired sooner than the

puts it sold. This practice was contrary to Allianz’s representations that its short and long

positions would be of relatively equal duration and added excess and undisclosed risk to the

Fund’s portfolio. Allianz created this duration mismatch not because it was in the best interests

of the Plans’ participants and beneficiaries, but because doing so allowed Allianz to enhance its

fees.




                                                 32
            Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 33 of 40




                (h)    Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it,

unbeknownst to the Plan Fiduciary, decided to sell volatility index options without buying any

corresponding hedge, adding excess and undisclosed risk to the Fund’s portfolio, again in an

apparent effort to enhance its fees.

                (i)    Allianz breached its duties to prudently manage the Plans’ assets or

manage them according to the best interests of the Plans’ participants and beneficiaries when it

caused the Plan Fiduciary to believe that Structured Alpha’s risk profile was consistent with

Allianz’s stated investment strategy rather than the actual risk profile, either by making false or

misleading representations about Structured Alpha or failing to disclose information necessary to

correct prior representations that were inconsistent with how Allianz was actually managing the

strategy.

                (j)    Allianz breached its duty to ensure the Trust’s investment was prudently

diversified when it operated a strategy that was unduly weighted towards being short volatility in

February and March 2020 (contrary to its pledge not to make directional bets) and created excess

and undisclosed correlated risks to the Trust’s investment.

       106.     As a direct and proximate result of Allianz’s breaches of its fiduciary duties under

ERISA, the Trust suffered devastating losses, with the exact amount to be proven at trial.

Allianz’s breaches, including actions taken in its own self-interest, also caused it to earn

substantial fees and profits.

                 COUNT II: PROHIBITED TRANSACTION – ERISA § 406

       107.     Plaintiff restates and realleges paragraphs 1-106 as though fully set forth herein.




                                                 33
           Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 34 of 40




        108.    The Plan Fiduciary brings this Count under ERISA §§ 502(a)(2), (a)(3), and

409(a) (29 U.S.C. §§ 1132(a)(2), (a)(3), and 1109(a)). The Plan Fiduciary has the authority to

bring this Count under these provisions because it is a fiduciary under ERISA of the Plans whose

assets are held in the Trust.

        109.    A fiduciary may not engage in certain prohibited transactions under ERISA

§ 406(b) (29 U.S.C. § 1106(b)). For instance, a fiduciary “shall not deal with the assets of the

plan in his own interest or for his own account.”

        110.    Allianz violated ERISA § 406(b) (29 U.S.C. § 1106(b)), including by managing

the Plans’ assets in its own self-interest and not for the exclusive purpose of providing benefits to

the Plans’ participants and beneficiaries. Allianz managed the Fund to maximize its own fees—

adding excess and undisclosed risk to the portfolio in the process—rather than for the sole

interest of safeguarding the Trust’s investment. Allianz did so at least by constructing the

portfolio to be largely unhedged in the January and February 2020 timeframe and then, when the

market declined in February and March 2020, adding more risk to the portfolio to chase return

(and thus fees) rather than safeguarding the Trust’s investment. Allianz acted in its own self-

interest to recover its fees as quickly as possible, and not in the best interests of the Plans’

participants and beneficiaries, when Allianz refused to accept more modest losses and instead

relayered additional risk into the portfolio and gambled (with the Trust’s money) on a market

rebound.

        111.    As a direct and proximate result of Allianz’s violations of ERISA § 406(b) (29

U.S.C. § 1106(b)), the Trust suffered devastating losses, with the exact amount to be proven at

trial. Allianz’s violations also caused it to earn substantial fees and profits.




                                                  34
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 35 of 40




                            COUNT III: BREACH OF CONTRACT

       112.     Plaintiff restates and realleges paragraphs 1-111 as though fully set forth herein.

       113.     In connection with the Trust’s investment in the Structured Alpha Funds, the Plan

Fiduciary and Allianz entered into a Side Letter Agreement. The Trust is a third-party

beneficiary of the Side Letter Agreement, including because certain obligations Allianz owes

under this agreement are owed to the Trust.

       114.     The Trust’s investment in the Fund was also subject to an LLC Agreement, PPM,

and Subscription Agreement by which the Trust’s assets were invested in the Fund (together with

the Side Letter Agreement, the “Fund Agreements”).

       115.     The Fund Agreements are valid and enforceable contracts.

       116.     The Plan Fiduciary and the Trust have performed their obligations under the Fund

Agreements.

       117.     Under the Fund Agreements, Allianz promised, among other things, to comply

with “the obligations and liabilities imposed on fiduciaries by ERISA,” including the duties of

care and loyalty. In this regard, Allianz agreed to manage the Fund prudently and for the benefit

of the Trust.

       118.     Allianz breached its obligations under the Fund Agreements. Allianz’s breaches

include, without limitation, the following:

                (a)    Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when it did not put the appropriate hedges in place to protect the assets during a market decline.

This failure added excess and undisclosed risk and was contrary to Allianz’s representations that

the hedges would be in place “at all times” as “reinsurance” for the Trust’s portfolio.




                                                 35
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 36 of 40




               (b)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when it sold the new-configuration hedges and took on new risk-bearing positions starting in

late-February 2020. These discretionary “restructurings” exposed the Trust’s investment to

further downside risk and were contrary to Allianz’s representations, including that it would not

sell the new-configuration hedges that should have been locked in to safeguard the investment.

Allianz’s restructurings were motivated by a desire to recoup its fees more quickly and not the

best interests of the Plans’ participants and beneficiaries. Had Allianz been acting in their best

interests, Allianz would have accepted modest losses rather than relayering risk into the portfolio

and gambling (with the Trust’s money) that the markets would soon recover.

               (c)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when it represented that it had constructed the portfolio in a way that would ensure a defined

“Max Loss” and then managed the strategy in a way that exposed the Trust’s investment to

unlimited losses.

               (d)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when it either failed to have adequate risk management measures in place or abandoned such

measures.

               (e)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when it represented that it would manage the Structured Alpha strategy in such a way to

eliminate the risk of margin calls yet implemented a strategy in which that very risk materialized.




                                                 36
          Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 37 of 40




               (f)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when, unbeknownst to the Plan Fiduciary, Allianz decided to purchase puts that were further out

of the money than the maximum range Allianz had disclosed, thus adding excess and

undisclosed risk to the Trust’s portfolio, in an apparent effort to increase Allianz’s fees.

               (g)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when, unbeknownst to the Plan Fiduciary, Allianz decided to purchase puts that expired sooner

than the puts it sold. This practice was contrary to Allianz’s representations that its short and

long positions would be of relatively equal duration and added excess and undisclosed risk to the

Trust’s portfolio. Allianz created this duration mismatch not because it was in the best interests

of the Plans’ participants and beneficiaries, but because doing so allowed Allianz to enhance its

fees.

               (h)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when, unbeknownst to the Plan Fiduciary, Allianz decided to sell volatility index options without

buying any corresponding hedge, adding excess and undisclosed risk to the Trust’s portfolio,

again in an apparent effort to enhance its fees.

               (i)     Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when it caused the Plan Fiduciary to believe that Structured Alpha’s risk profile was consistent

with Allianz’s stated investment strategy rather than the actual risk profile, either by making

false or misleading representations about Structured Alpha or failing to disclose information




                                                   37
            Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 38 of 40




necessary to correct prior representations that were inconsistent with how Allianz was actually

managing the strategy.

                (j)      Allianz breached contractual duties to prudently manage the Plans’ assets

or manage them according to the best interests of the Plans’ participants and beneficiaries when

it operated a strategy that was unduly weighted towards being short volatility in February and

March 2020 (contrary to its pledge not to make directional bets) and created excess and

undisclosed correlated risks to the Trust’s investment.

                (k)      Allianz breached its contractual duties to prudently manage the Plans’

assets or manage them according to the best interests of the Plans’ participants and beneficiaries

when it failed to have or maintain structural risk protections in place and failed to purchase and

maintain hedges that would afford such protection to the portfolio.

       119.     As a direct and proximate result of Allianz’s breaches of the Fund Agreements,

the Trust sustained actual damages, with the exact amount to be proven at trial.

                                      PRAYER FOR RELIEF

       The Plan Fiduciary requests that the Court enter judgment in its favor against Allianz and

an Order granting the following relief:

       A.       Restoration of all losses to the Trust, in an amount to be proven at trial, resulting

                from the foregoing breaches and violations of ERISA;

       B.       Accounting and disgorgement of fees and profits, in an amount to be proven at

                trial;

       C.       A money judgment exceeding $75,000, in an amount to be proven at trial;

       D.       An order awarding pre- and post-judgment interest;

       E.       Attorney’s fees and costs under ERISA § 502(g) (29 U.S.C. § 1132(g)); and



                                                  38
     Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 39 of 40




F.       Any such other legal and equitable relief as this Court may deem just and proper.

                                 JURY DEMAND

Plaintiff demands a jury trial on all issues so triable. See Fed. R. Civ. P. 38(b).




                                          39
         Case 1:21-cv-03116-UA Document 1 Filed 04/09/21 Page 40 of 40




Dated: April 9, 2021                Respectfully Submitted,
                                    By: /s/ Daniel Z. Goldman

                                    Daniel Z. Goldman
                                    PETRILLO KLEIN & BOXER LLP
                                    655 Third Avenue, 22nd Floor
                                    New York, NY 10017
                                    Phone: (212) 370-0330
                                    dgoldman@pkbllp.com


                                    By: /s/ Sean W. Gallagher

                                    Sean W. Gallagher (pro hac vice forthcoming)
                                    Adam L. Hoeflich (pro hac vice forthcoming)
                                    Mark S. Ouweleen (pro hac vice forthcoming)
                                    Abby M. Mollen (pro hac vice forthcoming)
                                    Nicolas L. Martinez (pro hac vice forthcoming)
                                    Dawson K. Robinson (pro hac vice forthcoming)
                                    BARTLIT BECK LLP
                                    54 West Hubbard Street, Suite 300
                                    Chicago, IL 60654
                                    Phone: (312) 494-4400
                                    sean.gallagher@bartlitbeck.com
                                    adam.hoeflich@bartlitbeck.com
                                    mark.ouweleen@bartlitbeck.com
                                    abby.mollen@bartlitbeck.com
                                    nicolas.martinez@bartlitbeck.com
                                    dawson.robinson@bartlitbeck.com

                                    Attorneys for the Raytheon Technologies
                                    Corporation Pension Administration and
                                    Investment Committee




                                      40
